Citation Nr: 0944731	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-22 667	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative osteoarthritis of the left ankle.

2.  Entitlement to an initial rating in excess of 10 percent 
for tarsal tunnel syndrome of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to November 
1957.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision in which 
the Cleveland, Ohio, Tiger Team (Tiger Team) granted service 
connection for the above listed disabilities and assigned 
separate initial 10 percent ratings, effective March 30, 
2006.  The Veteran perfected an appeal to the initial 
disability ratings assigned.  The claims file was later 
transferred to the RO in Montgomery, Alabama.

In June 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge in 
Montgomery, Alabama.  A copy of the transcript is associated 
with the record.  


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's 
degenerative osteoarthritis of the left ankle more nearly 
approximates marked limitation of movement of the left ankle 
because of functional loss due to pain, weakness, lack of 
endurance, and fatigability.

2.  For the entire initial rating period, the Veteran's 
tarsal tunnel syndrome of the left foot more nearly 
approximates moderate incomplete paralysis of the left foot.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial 20 percent rating for degenerative 
osteoarthritis of the left ankle are met for the entire 
initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5271 (2009).

2.  Resolving all doubt in the Veteran's favor, the criteria 
for an initial 20 percent rating for tarsal tunnel syndrome 
of the left foot, associated with degenerative osteoarthritis 
of the left ankle, are met for the entire initial rating 
period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Following his personal hearing testimony, in a VA Form 21-
4138(JF) dated June 18, 2009 and received by the Board in 
July 2009, the Veteran indicated in writing that, after 
discussing the issues with his representative, if a separate 
20 percent rating were granted for both disabilities, 
resulting in a combined rating of 40 percent, he would agree 
to drop the appeal, that is, such action would constitute a 
full grant of his increased rating claims on appeal.  Given 
the Board's favorable disposition of the claims in granting 
higher 20 percent initial disability ratings for each of the 
two disabilities in issue for the entire period of claim, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claims on appeal have been 
accomplished.  

II.  Initial Rating Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for the 
disabilities on appeal, the Board has characterized the 
issues in light of the distinction noted in Fenderson v. 
West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  In Fenderson, 12 Vet. App. at 126, 
the United States Court of Appeals for Veterans Claims 
(Court) noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

Historically, in a June 2007 rating decision, service 
connection was granted for degenerative osteoarthritis of the 
left ankle and for tarsal tunnel syndrome of the left foot 
(associated with the  service-connected left ankle 
disability).  This rating decision was based upon the 
Veteran's November 1957 separation examiner's notation that 
he had sprained his left ankle in 1955, without any 
complications or sequelae; that x-rays and magnetic resonance 
imaging (MRI) revealed degenerative osteoarthritis of the 
left ankle, left foot calcaneal spur, and left foot tarsal 
tunnel syndrome that was at least as likely as not secondary 
to the previous left ankle sprain complicated by multiple 
medical problems; and that there are multiple causative 
factors for developing tarsal tunnel syndrome which include 
an ankle sprain and arthritis.

Separate initial 10 percent ratings were assigned under 
Diagnostic Codes 5271 (for the ankle) and 8250 (for tarsal 
tunnel syndrome of the left foot).  In this case, the Veteran 
essentially contends that his service-connected disabilities 
are more severely disabling than that reflected by the 
initially assigned disability ratings.

Degenerative arthritis substantiated by x-rays is rated under 
Diagnostic Code 5003 based on limitation of motion of the 
affected joint under the appropriate limitation of motion 
code, in this case Diagnostic Code 5271 for the ankle.  38 
C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 20 percent 
(maximum) evaluation is provided for marked limitation of 
motion. A 10 percent evaluation is warranted for moderate 
limitation of motion.  38 C.F.R. § 4.71a.  Normal ranges of 
motion of the ankle are dorsiflexion from 0 degrees to 20 
degrees, and plantar flexion from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Neurological manifestations are generally rated by analogy to 
neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve.  
See 38 C.F.R. §§ 4.20 and 4.124a.  Under Diagnostic Code 
8520, disability ratings of 10 percent, 20 percent, and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Complete paralysis of the 
sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

In various statements and during the personal hearing 
testimony, the Veteran contends that he has constant pain 
which prevents him from exercising; that, if he walks too 
far, he falls; that he has tingling and numbness extending 
from the left foot up to the groin; that steroids did not 
help with the pain and as a result he gained about 100 
pounds; that he uses a cane for support; that he must sit in 
a chair to sleep, because he cannot lie down as it puts his 
foot in an awkward position which drives him up a wall; and 
that he has swelling and wears pressure stockings to reduce 
the edema.  

The Board has considered the evidence of record in light of 
the criteria noted above, and, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that, for the entire 
initial rating period from the date of award of service 
connection, the Veteran's left ankle and left foot 
disabilities more nearly approximate the criteria for 
separate 20 percent disability ratings under Diagnostic Code 
5271 and 8520, respectively.

For the initial rating period from March 20, 2006, the 
Veteran's left ankle has been manifested primarily by 
degenerative osteoarthritis, which June 2005 x-rays showed to 
have moderate diffuse soft tissue swelling, retrocalcaneal 
and plantar calcaneal spurs and April 2007 x-rays showed a 
large amount of soft tissue swelling without evidence of 
recent trauma.  

During a September 2006 VA joints examination, the Veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability, and 
lack of endurance at the left ankle.  He reported flare-ups 
occurred every four to five months where the left ankle would 
swell.  The Veteran described that the severity as 9 on a 
scale of 1 to 10 with 10 being severe, occurring every four 
to five months and lasting two to three days.  Alleviating 
factors are soaking with hydrogen peroxide, Epsom salt, 
baking soda and alcohol.  With the additional limitation of 
motion and functional impairment during flare-ups he was 
unable to let the sheets or bed covering touch his feet.  He 
added that he had to crawl on the floor sometimes due to the 
pain.  The Veteran claimed that he had a 100 percent 
functional loss during flare-ups.  He reported that he 
sometimes used a cane and/or corrective shoes.  Although 
there were episodes of subluxation, there was none of 
dislocation.  He reported that he is unable to use a 
lawnmower or weed-eater and to stand for long on his feet, 
that when he walks he has to stop and sit down, and that he 
was not able to stand for long periods of time.  

On examination in September 2006, painful gait on walking to 
and from the exam room was noted.  Edema of 3+ was noted 
without any deformities of the ankle.  On palpation of the 
left ankle, there was tenderness and pain.  Left ankle range 
of motion, was plantar flexion to 45 degrees with no 
limitation due to pain; however, he was unable to dorsiflex, 
noting that there was an additional loss of 5 degrees of the 
left ankle dorsiflexion due to pain, fatigue and lack of 
endurance following repetitive movements.  He reported mild 
to moderate pain on range of motion of the left ankle.  Left 
ankle motor strength was 4 out of 5.  Deep tendon reflexes 
were 
1 and peripheral pulses were 1+ and equal in the lower 
extremities.  
 
VA podiatry consultations and follow-ups in August 2007 
reveal pedal pulses were palpable and that pain and swelling 
prevented the Veteran from walking.  The Veteran wore an 
insert in his shoe.  

Thus, considering the DeLuca factors, the Board finds that a 
20 percent rating more than adequately compensates the 
Veteran for any functional loss due to pain, weakness, and 
fatigability and, therefore, concludes that the Veteran's 
left ankle disability has more nearly approximates marked 
limitation of motion for the entire initial rating period 
under consideration.  Because his left ankle has not been 
shown to be ankylosed to provide for a higher rating under 
Diagnostic Code 5270, and no other diagnostic code is 
applicable.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 
5270 and 5272 (for rating ankylosis), 5273 (for rating os 
calcis or astragalus) and 5274 (for rating astragalectomy).  

With regard to his tarsal tunnel syndrome, the Board finds 
that the evidence approximates moderate incomplete paralysis 
of the left foot warranting a 20 percent rating, and no more, 
for the entire period under consideration.  This disability 
is manifested by marked edema and diminished distal sensation 
in the left lower extremity.  Deep tendon reflexes were 1 and 
peripheral pulses were 1+ and equal in the lower extremities.  
The Veteran reported that he has tingling and numbness 
extending from the left foot up to the groin and that his 
pain and swelling has prevented him from walking.  However, 
there was no objective evidence of paralysis.  As the 
Veteran's tarsal tunnel syndrome does not more nearly 
approximate moderately severe paralysis, a higher rating than 
20 percent is not warranted for any period of initial rating 
appeal.  For all the foregoing reasons, pursuant to 
Fenderson, the Board concludes that initial disability 
ratings in excess of 20 percent for the Veteran's left ankle 
and left foot disabilities are not warranted for any period 
of initial rating appeal.  

The Veteran's June 18, 2009 VA Form 21-4138(JF) that was 
received by the Board in July 2009 reflects the Veteran's 
withdrawal of appeal for initial disability ratings in excess 
of 20 percent for each disability.  Because the condition for 
this withdrawal has been met, that is, separate 20 percent 
ratings have been granted for both disabilities, resulting in 
a combined rating of 40 percent, this Board decision 
represents a full grant benefits on appeal.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009) (Substantive Appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision); 38 C.F.R. § 20.204(b) (2009) (appeal withdrawals 
must be in writing).  Given the Board's favorable disposition 
of the claims in granting higher 20 percent initial 
disability ratings for each of the two disabilities in issue 
for the entire period of claim, the Board finds that there 
remains no further question of law or fact for the Board to 
decide.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.204 
(2009). 

III.  Extraschedular Considerations

Also considered by the Board is whether the Veteran's left 
ankle and/or tarsal tunnel syndrome of the left foot, either 
alone or together, warrant referral for extraschedular 
consideration.  The above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that the Veteran's 
disabilities of the left lower extremity reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the separate 20 
percent ratings already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) delineated in the June 2008 
statement of the case.  There is no indication that this 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for the period under consideration.  Here, although the 
Veteran testified he retired due to his left ankle, he 
admitted that there was no medical evidence that showed he 
had to retire due to his ankle.  

The Veteran has not been shown to require surgery or warrant 
any period of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Accordingly, referral for extraschedular 
consideration is not warranted at this time.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Moreover, in light of the Veteran's written withdrawal of 
appeal for initial rating in excess of 20 percent for each 
disability, which also encompasses extraschedular 
considerations, no further analysis or extraschedular rating 
consideration or referral remains to be decided in this case.  
38 C.F.R. § 20.204. 


ORDER

An initial 20 percent rating for degenerative osteoarthritis 
of the left ankle is granted.

An initial 20 percent rating for tarsal tunnel syndrome of 
the left foot is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


